NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOAN FIORE,                                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-1305
                                             )
CITY OF NAPLES and 465 BUILDING,             )
LLC,                                         )
                                             )
              Appellees.                     )
                                             )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Raymond L. Bass, Jr., of Bass Law Office,
Naples (withdrew after briefing); Anthony
P. Pires, Jr., of Woodward Pires &
Lombardo, P.A., Naples (substituted as
counsel of record), for Appellant.

Edward K. Cheffy and Clay C. Brooker of
Cheffy Passidomo, P.A., Naples, for
Appellee 465 Building, LLC.

Christopher D. Donovan and Robert D. Pritt
of Roetzel & Andress, LPA, Naples, for
Appellee City of Naples.

PER CURIAM.

              Affirmed.


CASANUEVA and BLACK, JJ., and MAKAR, SCOTT, ASSOCIATE JUDGE, Concur.